825 F.2d 411
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert J. KONDRAT, Plaintiff-Appellant,v.Frank D. CELEBREZZE; Anthony J. Celebrezze, Jr., Defendants-Appellees.
No. 87-3012
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1987.

ORDER
Before ENGEL, MERRITT and KRUPANSKY, Circuit Judges.


1
The plaintiff appeals pro se from the district court's order dismissing without prejudice his civil rights case.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Kondrat filed a complaint alleging that the defendants conspired to interfere with his state court proceedings.  He never perfected service upon the defendants; he allowed the case to languish for nine months without any action.


3
The district court dismissed the case sua sponte for failure to prosecute.  Fed. R. Civ. P. 41(b); Link v. Wabash Railroad Co., 370 U.S. 626, 630 (1962).  We conclude that the district court did not abuse its discretion when it dismissed the case without prejudice.


4
The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.